


110 HR 484 IH: To amend the Federal Election Campaign Act of 1971 to

U.S. House of Representatives
2007-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 484
		IN THE HOUSE OF REPRESENTATIVES
		
			January 16, 2007
			Mr. Doolittle
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to
		  reform the financing of campaigns for election for Federal
		  office.
	
	
		1.Short titleThis Act may be cited as the Citizen
			 Legislature and Political Freedom Act.
		2.FindingsCongress finds as follows:
			(1)The
			 proliferation of campaign finance laws (beginning with the
			 Federal Election Campaign Act of
			 1971) and the proliferation of government regulations promulgated
			 pursuant to such laws have placed strict limits on contributions by citizens to
			 the candidates of their choice, limits which have served to severely hinder the
			 ability of challengers to compete on equal terms with incumbent
			 politicians.
			(2)The contribution
			 limits imposed by the Federal Election Campaign
			 Act of 1971 force candidates to raise funds in small amounts subject
			 to fixed limitations, inevitably fostering a system under which wealthy
			 candidates and long-term incumbent politicians hold an unfair financial
			 advantage, which in turn serves to discourage potential candidates from seeking
			 public office.
			(3)The current
			 campaign finance laws have inhibited the full and fair discussion of public
			 policy issues, as challengers who are not well known to the electorate are
			 forced by government regulation to attempt to amass contributions from large
			 numbers of donors at the outset of a campaign. As a result, challengers who
			 lack the necessary resources to bring new issues into the public debate often
			 are eliminated from political campaigns before their voices are even
			 heard.
			(4)The regulation by
			 government of political speech through the regulation of campaign contributions
			 and expenditures is patently undemocratic because it favors institutionalized
			 special interests over grassroots and citizen activity by imposing burdensome
			 reporting and disclosure requirements and stringent spending limits on the
			 political parties, thereby tilting the financial and tactical advantage in
			 political campaigns to well-financed interest groups and wealthy
			 individuals.
			(5)The effect of the
			 unreasonably low contribution limits has been to force more contributors and
			 political activists to operate outside the system, resulting in even less
			 accountability and even greater encouragement of irresponsible behavior.
			(6)The only way to
			 encourage the robust discourse of public issues and candidates, promote the
			 free exchange of political speech and ideas, protect constitutional freedom,
			 and foster a more informed electorate is to lift all current restrictions on
			 political candidate and party contributions and expenditures and to provide
			 full, instantaneous disclosure of all contributions and expenditures in
			 elections for Federal office.
			3.Removal of
			 limitations on Federal election campaign contributionsSection 315(a) of the
			 Federal Election Campaign Act of 1971
			 (2 U.S.C. 441a(a)) is amended by adding at the end the following new
			 paragraph:
			
				(9)The limitations established under
				this subsection shall not apply to contributions made during calendar years
				beginning after
				2007.
				.
		4.Repeal of Ban on
			 Contributions and Expenditures by Corporations and Labor
			 OrganizationsSection 316(a)
			 of the Federal Election Campaign Act of 1971 is amended—
			(1)by striking
			 (a) It is unlawful and inserting (a)(1) It is
			 unlawful; and
			(2)by adding at the
			 end the following new paragraph:
				
					(2)Paragraph (1)
				shall not apply with respect to elections occurring after December
				2007.
					.
			5.Termination of
			 taxpayer financing of presidential election campaigns
			(a)Termination of
			 designation of income tax paymentsSection 6096 of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(d)TerminationThis
				section shall not apply to taxable years beginning after December 31,
				2006.
					.
			(b)Termination of
			 fund and account
				(1)Termination of
			 presidential election campaign fund
					(A)In
			 generalChapter 95 of subtitle H of such Code is amended by
			 adding at the end the following new section:
						
							9014.TerminationThe provisions of this chapter shall not
				apply with respect to any presidential election (or any presidential nominating
				convention) after December 31, 2007, or to any candidate in such an
				election.
							.
					(B)Transfer of
			 excess funds to general fundSection 9006 of such Code is amended
			 by adding at the end the following new subsection:
						
							(d)Transfer of
				funds remaining after 2007The Secretary shall transfer all
				amounts in the fund after December 31, 2007, to the general fund of the
				Treasury.
							.
					(2)Termination of
			 accountChapter 96 of subtitle H of such Code is amended by
			 adding at the end the following new section:
					
						9043.TerminationThe provisions of this chapter shall not
				apply to any candidate with respect to any presidential election after December
				31,
				2007.
						.
				(c)Clerical
			 amendments
				(1)The table of
			 sections for chapter 95 of subtitle H of such Code is amended by adding at the
			 end the following new item:
					
						
							Sec. 9014.
				Termination.
						
						.
				(2)The table of
			 sections for chapter 96 of subtitle H of such Code is amended by adding at the
			 end the following new item:
					
						
							Sec. 9043.
				Termination.
						
						.
				6.Disclosure by
			 State and local political parties of information reported under State
			 law
			(a)In
			 generalSection 304 of the Federal
			 Election Campaign Act of 1971 (2 U.S.C. 434) is amended by adding at
			 the end the following new subsection:
				
					(i)If a political
				committee of a State or local political party is required under a State or
				local law, rule, or regulation to submit a report on its disbursements to an
				entity of the State or local government, the committee shall file a copy of the
				report with the Commission at the time it submits the report to such an
				entity.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to elections occurring after December 2007.
			7.Promoting
			 expedited availability of FEC reports
			(a)Mandatory
			 electronic filing for all reports
				(1)In
			 generalSection 304(a)(11) of the Federal Election Campaign Act of 1971 (2 U.S.C.
			 434(a)(11)) is amended—
					(A)in subparagraph
			 (A), by striking a person required to file— and all that follows
			 and inserting the following: each person required to file a report under
			 this Act shall be required to maintain and file such report in electronic form
			 accessible by computers.;
					(B)in subparagraph
			 (C), by striking designations, statements, and reports and
			 inserting documents; and
					(C)in subparagraph
			 (D), by striking means, with respect to and all that follows and
			 inserting the following: means any report, designation, statement, or
			 notification required by this Act to be filed with the Commission or the
			 Secretary of the Senate..
					(2)Placement of all
			 reports on internetSection 304(a)(11)(B) of such Act (2 U.S.C.
			 434(a)(11)(B)) is amended—
					(A)by striking
			 a designation, statement, report, or notification and inserting
			 each report; and
					(B)by striking
			 the designation, statement, report, or notification and
			 inserting the report.
					(3)Software for
			 filing of all reportsSection 304(a)(12) of such Act (2 U.S.C.
			 434a(a)(12)) is amended—
					(A)in subparagraph
			 (A)(ii), by striking each person required to file a designation,
			 statement, or report in electronic form and inserting each
			 person required to file a report (as defined in paragraph (11)(D));
			 and
					(B)in subparagraph
			 (B), by striking any designation, statement, or report and
			 inserting any report (as defined in paragraph (11)(D)).
					(b)Requiring
			 reports for all contributions made to any political committee within 90 days of
			 election; requiring reports to be made within 24 hoursSection
			 304(a)(6)(A) of such Act (2 U.S.C. 434(a)(6)(A)) is amended to read as
			 follows:
				
					(A)Each political committee shall notify
				the Secretary or the Commission, and the Secretary of State, as appropriate, in
				writing, of any contribution received by the committee during the period which
				begins on the 90th day before an election and ends at the time the polls close
				for such election. This notification shall be made within 24 hours (or, if
				earlier, by midnight of the day on which the contribution is deposited) after
				the receipt of such contribution and shall include the name of the candidate
				involved (as appropriate) and the office sought by the candidate, the
				identification of the contributor, and the date of receipt and amount of the
				contribution.
					.
			(c)Effective
			 dateThe amendment made by this section shall apply with respect
			 to reports for periods beginning on or after January 1, 2008.
			8.Waiver of
			 best efforts exception for information on identification of
			 contributors
			(a)In
			 generalSection 302(i) of the Federal Election Campaign Act of 1971 (2 U.S.C.
			 432(i)) is amended—
				(1)by striking
			 (i) When the treasurer and inserting (i)(1) Except as
			 provided in paragraph (2), when the treasurer; and
				(2)by adding at the
			 end the following new paragraph:
					
						(2)Paragraph (1) shall not apply with
				respect to information regarding the identification of any person who makes a
				contribution or contributions aggregating more than $200 during a calendar year
				(as required to be provided under subsection
				(c)(3)).
						.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to persons making contributions for elections occurring after December
			 2007.
			
